Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 14 January 2021, regarding the rejection of claims 1-8 under 35 U.S.C. 101 have been fully considered, but they are not persuasive. It is argued that claim 1 is integrated into a practical application under prong 2 of the part (2A) or part (2B) of the analysis of the Guidance Published in the October 2019 Update: “Subject Matter Eligibility”, in that the claim recites features related to collecting and transmitting specific information regarding particular components of a liquid dispenser, including information indicating respective amounts of ejected liquid at multiple times, and then applying control information to manage the specific components based on the collected and transmitted operating information. Argument continues that such recited features provide significantly more than a mere mental process and provide a tangible technical effect or application to control of a liquid dispenser based on specific useage patterns.
It is submitted that claim 1 when considered as a whole recites application to a liquid dispenser having a combination of valves for selectively allowing flow of liquid to an ejector unit from separated valved flow lines, respectively allowing flow of liquid without temperature modification, flow of liquid from a cooling unit, and flow of liquid from a heating unit to the ejection unit, as intended use of a control device configured to generate and transmit a combination of types of operation information, which together are determinative of calculated aggregate amounts of ejected liquid. The claim when considered as a whole entirely focuses on the type of information which the controller 
Applicant’s arguments, filed 14 January 2021, with respect to the rejection of claims 9-20 have been fully considered under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. Independent claims 9 and 11 taken as a whole, now recite substantial, particular details of the dispensing system including particular network of valved flow channels, configured to selectively provide flow of liquid without temperature modification, flow of heated liquid, or flow of cooled liquid to a dispenser ejector.
Applicant’s arguments, filed 14 January 2021, with respect to the rejection of claims 1-20 have been fully considered under 35 U.S.C. 112 have been fully considered and are substantially persuasive in view of claim amendments. However, the last clause of each of independent claims 1, 9 and 11 continue to contain indefinite language requiring clarification as detailed herein regarding the respective recitations of “indicating respective aggregate amounts of elected liquid”.
on 14 January 2021, regarding the rejection of claims 1-20 under Obviousness Double Patenting have been fully considered, but they are not persuasive. It is generally argued that the rejection no longer applies since the instant claims omit certain limitations present in the claims of patent ‘647 such as regarding utilization of a server and transmission of information between control device and server. This is not found persuasive since the instant claims are genus to the species claims of ‘647 and commonly recite the essential features of the system including dispenser with ejector unit selectively communicating with flow lines allowing flow of non-temperature modified, heated and cooled liquid to the ejector by control of valves, transceiver and controller having commonly recited functionality and features.
Applicant’s arguments, filed 14 January 2021 with respect to the rejection(s) of claims 1-18 under 35 U.S.C. 103 based on Broadbent in view of Sklenak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,611,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of patent ‘647 commonly recite a control device or water . 
The instant claims are genus to the species claims of ‘ 647 and commonly recite the essential features of the system including dispenser with ejector unit selectively communicating with flow lines allowing flow of non-temperature modified, heated and cooled liquid to the ejector by control of valves, transceiver and controller having commonly recited functionality and features.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to transmitting, receiving and generating information, without significantly more. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the Abstract idea of utilizing mathematical algorithms *, without significantly more, according to Step One of the October 2019 Update to the 2019 Revised Patent Subject Matter Eligibility Guidance.

The claims, taken as a whole, have also been evaluated under Step 2A, Prong Two, of the Guidance as to whether the Judicial Exception has been integrated into a Practical Application. It has been determined that the claims, taken as a whole, have not integrated the abstract idea or judicial exception into a practical application, because the claims merely recite the Inventive Concept of circuitry or software, containing mathematical concepts, as accompanied by additional claim elements beyond the Judicial Exception, of a generic water purifier. The water purifier is not recited in any of the claims, as a particular machine, such as containing any specific type of water purifier. This judicial exception is not integrated into a practical application because it is claimed as part of a control device, system or method of a water purifier, however without any limitation or description as to specific type of water purifier, which could range for instance from any type of filter, membrane, ion exchange or absorption unit(s) or purify the water based on any of varied other operations such as by centrifugal, magnetic or gravity-based separations.
Additionally, the Judicial Exception is not accompanied by any process control limitations or otherwise utilized for transforming or controlling operation of the water 
As required by Step 2B of the October 2019 Update to the Guidance, the claims have also been evaluated as to whether the additional claim elements of the membrane module in combination, result in the claims, as a whole, amounting to significantly more than the recited Judicial Exception. The claims do not specify details of what sort of operations are controlled, which could range from control of flow, temperature, rate of introduction of treatment chemical, to operations for cleaning or replacing filter or membrane medium or of type or configuration of the water purifier. Except for the nominally claimed control of an operation of the water purifier within limitations of independent claims 1, 9 and 11, the claims are silent as to any application of the Judicial Exception or Abstract Idea for particular or specific control, modification or transformation of the water treatment device or system. The claims, taken as a whole, thus are not patent eligible.
 It is submitted that claim 1 when considered as a whole recites application to a liquid dispenser having a combination of valves for selectively allowing flow of liquid to an ejector unit from separated valved flow lines, respectively allowing flow of liquid without temperature modification, flow of liquid from a cooling unit, and flow of liquid from a heating unit to the ejection unit, as intended use of a control device configured to generate and transmit a combination of types of operation information, which together are determinative of calculated aggregate amounts of ejected liquid. The claim when considered as a whole entirely focuses on the type of information which the controller 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1, 9 and 11, in the last clause of the respective claims, it is unclear what is referred to by “indicating respective aggregate amounts of ejected liquid”, it is fairly presumed in view of the remainder of the claim that such recitation is referring to aggregate amounts of ejected liquid comprising flow of liquid without temperature modification, flow of cooled liquid and flow of heated liquid. The respective claims should be amended to include such clarifying language.	

	ALLOWABLE SUBJECT MATTER
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under Obviousness Double Patenting, and 35 U.S.C. 112 (b), for claims 9-20 and under 
Independent claims 1, 9 and 11 would each distinguish in view of respective recitations of  “A water purifier liquid dispenser comprising: an inlet through which water liquid is introduced into the water purified liquid dispenser; an ejector to output a drink fluid out a flow channel valve unit in a flow channel extending between the inlet and the ejector, the flow channel unit including: a liquid ejection valve to selectively allow flow of liquid to the ejector without temperature modification; a cooling unit in series with a cooled liquid ejection valve to selectively allow flow of cooled liquid to the ejector, and
a heating unit in series with a flow rate adjusting valve to selectively allow flow of heated liquid to the ejector…
controller configured to control an operation of the liquid dispenser by managing at least one of the inlet, the ejector, the liquid ejection valve, the flow rate adjusting valve, the cooling unit and the heating unit based on the control information…
wherein at least one of the history information or the ejection information indicating respective aggregate amounts of ejected liquid by times within a prescribed period of at least one day”.
	The closest prior art includes Broadbent and Sklenak of record, and in addition, newly cited Foroughi et al PGPUBS Document US 2010/0116 847; Yamashita et al patent 6,207,046; Shin et al PGPUBS Document US 2011/0284436; Morellato et al patent 5,766,453 and Locke et al PGPUBS Document US 2015/0315008, which cumulatively and in combination make obvious a dispenser system having ejector which 
Of particular note, Foroughi et al (in particular paragraphs [0042 and 0043]) discloses a dispenser comprising: an inlet through which water liquid is introduced into the water purified liquid dispenser; an ejector to output a drink fluid out a flow channel valve unit in a flow channel extending between the inlet and the ejector, the flow channel unit including: a liquid ejection valve to selectively allow flow of liquid to the ejector without temperature modification; a cooling unit in series with a cooled liquid ejection valve to selectively allow flow of cooled liquid to the ejector, and
a heating unit in series with a flow rate adjusting valve to selectively allow flow of heated liquid to the ejector…
controller configured to control an operation of the liquid dispenser by managing at least one of the inlet, the ejector, the liquid ejection valve, the flow rate adjusting valve, the cooling unit and the heating unit based on the control information…, (see in particular paragraphs [0042 and 0043] of Foroughi et al.
However, none of such combination of prior art fairly teaches or suggests the controller being operative so as to operate based on operation information including history or ejection information including information indicating respective aggregate amounts of ejected liquid by times within a prescribed period of at least one day.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from 

	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/19/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778